Citation Nr: 1116401	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision from the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in January 2009 for further development and consideration. 


FINDINGS OF FACT

1.  In April 1994, the RO denied service connection for an acquired psychiatric disorder.  The Veteran was provided notice of the denial, but did not file a timely notice of disagreement and that decision is now final.

2.  In November 2001, the RO found that new and material evidence was not presented to reopen a claim of service connection for an acquired psychiatric disorder.  The Veteran was provided notice of the denial, but did not file a timely notice of disagreement and that decision is now final.

3.  The evidence presented since November 2001 does not relate to an unestablished fact necessary to establish the claim, and does not, by itself or in connection with evidence previously assembled, raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has not been received since the November 2001 RO decision and the criteria to reopen the veteran's claim for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To successfully reopen a previously and finally disallowed claim, the law requires the presentation of evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  The VA has a duty to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA must examine the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or those elements required to establish service connection that were found insufficient in the previous denial.  Id.  The VA is also obligated to provide a claimant notice of what is required to substantiate each element of a claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.

The RO provided the appellant with complete notice in May 2009, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a December 2009 supplemental statement of the case, following the provision of notice.  The RO's May 2009 letter advised the Veteran of the reason for the prior denial, adequately informed the Veteran of the information and evidence needed to substantiate his claim to reopen, complied with VA's notification requirements, and set forth the laws and regulations applicable to his claims.  In sum, the Veteran was notified of the evidence needed to substantiate his claim, and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  That letter explained the terms "new" and "material" to the Veteran and informed him of the type of evidence that would be considered new and material.  See Kent, supra.

The Veteran has not alleged any prejudice as a result of the untimely notification, nor has any been shown.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran has not been afforded an examination; however, when the issue on appeal is new and material evidence, the VA's duty-to-assist is not triggered unless and until the claim is reopened.  38 U.S.C.A. § 5103A.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A psychosis is presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

An April 1994 RO decision denied service connection for an acquired psychiatric disorder.  The RO considered the Veteran's statements that his acquired psychiatric disorder began in service when he was abducted by aliens.  The Veteran's service treatment records are negative for any findings, complaints, or treatment of an acquired psychiatric disorder.  The Veteran was hospitalized in May 1990 due to audio and visual hallucinations of a spiritual or religious nature.  A May 1990 treatment record noted that the Veteran reported a family member's account that he exhibited bizarre behavior at age 16, when he claimed to have had contact with aliens from outer space.  A VA mental disorders examination dated in December 1993 noted that a possible diagnosis was post-traumatic stress disorder (PTSD) due to intrusive thoughts of the alien abduction.  A VA psychological report dated in December 1993 diagnosed depressive disorder.  The report also stated that there was no evidence of schizophrenia, PTSD, or other psychiatric diagnosis on the basis of MMPI (Minnesota Multiphasic Personality Inventory).  The examiner stated that it is doubtful this is service related.  A decision of the Social Security Administration (SSA) granted the Veteran disability insurance benefits - effective August 1990, due to paranoid schizophrenia and cervical strain.  

A November 2001 rating decision found that new and material evidence was not submitted to reopen the claim of service connection for an acquired psychiatric disorder.  The Veteran did not timely appeal that RO decision despite being notified of his procedural and appellate rights that same month.  It became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

There must be new and material evidence during the years since to reopen his claims and warrant further consideration on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If the Board finds that no such evidence has been submitted, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id., at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Veteran filed his petition to reopen the claim in May 2003.  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Of record are ongoing psychiatric treatment records.  Medical evidence which merely documents continued diagnosis and treatment of conditions, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The Veteran contends that his acquired psychiatric disorder began in service when he was abducted by aliens.  The Veteran's statements are repetitive of those he made in the past, which were considered in previous decisions, and do not constitute new evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, as a layman, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition, and his statements on such matters do not constitute material evidence to reopen his claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence, the benefit-of-the- doubt doctrine is inapplicable, and reopening the claims are not warranted.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for an acquired psychiatric disorder is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


